Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claims 16-20 have been canceled.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 10492097 B2) - determining a maximum transmission rate of a network while increasing a congestion window size every predetermined time unit; determining a threshold transmission rate such that a ratio of the threshold transmission rate to the determined maximum transmission rate is set to a predetermined value; and adjusting the congestion window size such that a current transmission rate is greater than or equal to the threshold transmission rate and a delay time is less than or equal to a maximum allowable delay time, but does not disclose estimating a bandwidth delay product (BDP) based on the determined maximum rate; and determining a bottleneck based on the BDP and the characteristics of the congestion window of the received packets, wherein said transmitting the information on the determined characteristics of the congestion window of the next packets includes: determining whether or not the identified bottleneck is included in a cellular network; and transmitting the information on the determined characteristics of the congestion window to the transmitter when the identified bottleneck is included in the cellular network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462